t c memo united_states tax_court glenda m wipperfurth petitioner v commissioner of internal revenue respondent docket no filed date glenda m wipperfurth pro_se mark j miller for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes deficiency dollar_figure big_number addition_to_tax under sec_6651 dollar_figure dollar_figure year unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide the following issues whether petitioner had unreported income in and as determined by respondent whether petitioner is liable for additions to tax under sec_6651 for those years and whether petitioner is liable for a penalty under sec_6673 findings_of_fact certain matters were deemed stipulated for purposes of this case pursuant to rule f at the time the petition was filed petitioner resided in wisconsin during and petitioner worked at a casino operated by the oneida tribe of wisconsin and received amounts treated as wages by the oneida tribe of dollar_figure and dollar_figure in and respectively the oneida tribe of wisconsin issued to petitioner forms w-2 wage and tax statement reporting the foregoing amounts as wages in the respective years in petitioner received interest of dollar_figure and a dividend of dollar_figure from the aal member credit_union in petitioner received a payment of dollar_figure on account of disability from metlife agent respondent’s records do not reflect the filing of federal_income_tax returns for and by petitioner respondent determined that petitioner had unreported income in the aforementioned amounts for and as well as additions to tax under sec_6651 for failing to file returns for each of those years opinion unreported income petitioner’s admissions at trial the deemed stipulations and or respondent’s evidence establish that petitioner received the income determined by respondent in and as outlined in our findings_of_fact her arguments that this income was not taxable are frivolous tax_protester arguments that we need not refute with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir per curiam accordingly the deficiencies determined by respondent are sustained sec_6651 additions to tax under sec_7491 respondent has the burden of production with respect to petitioner’s liability for the sec_6651 additions to tax in order to meet that burden respondent must offer sufficient evidence to indicate that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the determination including evidence of reasonable_cause or other exculpatory factors id pincite sec_6651 provides for an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the due_date including extensions respondent introduced certified transcripts of account which show no record of federal_income_tax returns filed by petitioner for and as well as copies of forms w-2 reporting petitioner’s wage income from the oneida tribe of wisconsin and certified copies of payroll records documenting petitioner’s employment and compensation at the oneida tribe casino in the relevant years this income obligated petitioner to file federal_income_tax returns in each year see sec_6012 accordingly we conclude that respondent met his burden of production under sec_7491 petitioner contends that she filed returns for and and offered into evidence what she claimed were copies of the returns filed even if we accepted petitioner's somewhat dubious claim of having filed these documents with the intent that they be accepted as returns neither would qualify as such the the first page of each purported return is a form_4868 application_for automatic_extension of time to file u s continued purported return for is unsigned and the purported return for contains only zeros in the entries for income neither constitutes a return for purposes of sec_6651 see 627_f2d_830 7th cir 120_tc_163 78_tc_558 52_tc_986 revd on other grounds 444_f2d_770 3d cir we conclude that petitioner did not file returns in or for purposes of sec_6651 as petitioner has produced no evidence that she had reasonable_cause for her failure_to_file we sustain respondent’s determination that petitioner is liable for additions to tax under sec_6651 for and sec_6673 penalty respondent has moved for a penalty under sec_6673 whenever it appears to the court that proceedings have been instituted or maintained primarily for delay or the taxpayer’s position in such proceedings is frivolous or groundless the court may require the taxpayer to pay a penalty not in excess of dollar_figure sec_6673 continued individual_income_tax_return followed by a partially filled out form_1040 u s individual_income_tax_return thus on its face each document appears to be a request for an extension rather than a return the instant case falls squarely into this category petitioner presented no evidence in support of her position instead she advanced numerous frivolous tax_protester arguments petitioner was warned by the court in a pretrial order that the arguments she had been advancing were frivolous or groundless and could cause her to be subject_to penalties under sec_6673 nevertheless petitioner continued to advance such arguments at trial petitioner filed a frivolous motion to dismiss for lack of subject matter jurisdiction this motion was essentially identical to a motion filed by her in a previous case in this court at docket no which was found frivolous by the court in that proceeding respondent also moved for a sec_6673 penalty in the case at docket no although the court elected not to impose any penalty petitioner’s persistence in filing the same motion in the instant case evidenced bad faith in addition petitioner issued a subpoena to one of respondent’s agents who had no connection with the years at issue in this case which made it necessary for respondent to prepare a motion to quash the court quashed the subpoena as frivolous finally petitioner unreasonably refused to stipulate matters not fairly in dispute in violation of rule considered together petitioner’s actions constitute a significant waste of the time and resources of this court and of respondent petitioner has persisted in this course of conduct in a manner which evidences bad faith it is clear that mere warnings have had no impact in deterring her consequently the court will exercise its discretion to impose a penalty pursuant to sec_6673 that is designed to be significant in light of petitioner’s apparent financial circumstances we shall impose a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
